Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 26, 2021

The Court of Appeals hereby passes the following order:

A21A0646. MARCO JILES v. THE STATE.

      In 2004, Marco Jiles was convicted of armed robbery and aggravated assault,
and this Court affirmed his convictions. Jiles v. State, Case No. A09A1511 (July 17,
2009). Several years later, this Court dismissed Jiles’s application for discretionary
appeal of the dismissal of his 2016 motion to vacate a void judgment. Jiles v. State,
Case No. A17D0318 (March 14, 2017). In December 2019, Jiles filed another motion
seeking to vacate his sentence, arguing that the trial court should have sentenced him
to the mandatory minimum or less. The trial court dismissed the motion on February
28, 2020. Jiles filed both an application for discretionary appeal and a notice of direct
appeal from that ruling. This Court denied the application for discretionary appeal.
See Case No. A20D0353 (denied April 16, 2020). We, therefore, lack jurisdiction
over this direct appeal.
      Our denial of Jiles’s discretionary application constituted a decision on the
merits. See Elrod v. Sunflower Meadows Dev., LLC, 322 Ga. App. 666, 670 (4) (745
SE2d 846) (2013) (“[W]hen this Court examines a request for a discretionary appeal,
it acts in an error-correcting mode such that a denial of the application is on the
merits, and the order denying the application is res judicata with respect to the
substance of the requested review.”) (punctuation omitted). Thus, the doctrine of res
judicata bars this direct appeal from the same order. See Northwest Social & Civic
Club v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga.
App. 258, 261 (1) (649 SE2d 313) (2007). This direct appeal is hereby DISMISSED
for lack of jurisdiction.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/26/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


     , Clerk.